Citation Nr: 1521028	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 11, 1975, to March 19, 1975.  This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his July 2012 VA Form 9 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In October 2014, the case was remanded to schedule the Veteran for a Board hearing (with notice sent to his correct address).  He was scheduled for a March 2015 videoconference hearing before the Board.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Under 38 U.S.C.A. § 1111, a Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment; such presumption can be rebutted only by clear and unmistakable evidence.  A history of a pre-service injury, of itself, is not a notation of a disability on service entrance, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  In addition, if the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability not noted on entry in (but manifested during) service was aggravated by service.  This presumption likewise can be rebutted only by clear and unmistakable evidence (of non-aggravation).

On February 1975 service entrance examination, the Veteran's upper extremities were normal.  During his first week of active duty service , he complained of left shoulder pain and dislocation.  Recurrent dislocation of the left shoulder was diagnosed.  A February 1975 service treatment record notes that he complained of left shoulder pain of one and a half years duration.  A February 1975 Medical Board determined that his left shoulder dislocation existed prior to service, was not an incident to service, and was not aggravated by active duty.  

The Veteran has alleged that he did not have a pre-existing left shoulder injury but injured the shoulder in basic training and that it has bothered him ever since.  

On July 2011 VA examination, the examiner determined that the Veteran's service entrance examination showed that he had an unstable chronic dislocating left shoulder, with no explanation as to any previous injury.  He noted that the Veteran was seen one time in service for a dislocated shoulder but that there is no indication that he injured his shoulder in service.  Severe degenerative joint disease of the left shoulder was diagnosed. The examiner determined that the Veteran's current diagnosis "does not fit" with his service entrance physical or the brief time he spent in service and opined that his disability is therefore unrelated to his military service.

As noted above, contrary to the VA examiner's observation, the Veteran's upper extremities were normal on clinical evaluation on examination for service entry.  Therefore, he is entitled to a legal presumption of soundness on entry in service with respect to a left shoulder disability and an examination that addresses the etiology of his left shoulder, taking into account the applicable legal presumptions, is necessary.

Additionally, according to a June 2012 VA mental health treatment record, the Veteran received treatment, including physical rehabilitation following a January 2012 shoulder surgery at John Sealy Hospital in Galveston, Texas.  Records of such surgery and postoperative care are not associated with the record, and do not appear to have been sought.  As records of such surgery and treatment may contain pertinent information, they should be secured.  Additionally, records of any VA treatment he may have received for a left shoulder disability are constructively of record and must be secured.

Furthermore, the current record includes a July 2012 VA mental health treatment record with a notation that the Veteran reported he receives Social Security Administration (SSA) disability benefits for a left shoulder disability incurred in an injury sustained in  boot camp.  The SSA award and medical records considered in connection with the award are constructively of record, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record any (and all) medical records considered in connection with the Veteran's claim for SSA disability benefits (and a copy of any SSA determination in the matter).  If no such records exist, it should be so noted in the record (with explanation) and the Veteran should be so advised.

2.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for his left shoulder disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records pertaining to (to include any pre-surgery consultation reports) the Veteran's surgery at John Sealy Hospital in Galveston, Texas and postoperative care.  The AOJ should secure for the record copies of complete clinical records of the treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for his left shoulder disability (i.e., update to the present the records of his VA treatment for left shoulder disability).

3.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left shoulder disability.  The entire record must be reviewed by the examiner.  [The examiner should note that the Veteran is entitled to a presumption of soundness on entry in service with respect to a left shoulder disability (rebuttable only by clear and unmistakable evidence, and if rebutted, to a further presumption of aggravation, also rebuttable only by clear and unmistakable evidence).]  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Is there any evidence in the record that renders it indisputable from a medical standpoint that a left shoulder disability pre-existed service?  

(b) If so, please identify such evidence and opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.  If increase in severity of a left shoulder disability in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

